WILLIAMS, Justice
(dissenting).
The plat attached to brief of plaintiff in error shows that the borrow pit on the south side of the railroad and to the west •of the railroad company’s trestle is located on the company’s right of way. Why the right of way there appears to be some 25 feet wider than the portion thereof north of plaintiff Chandler’s lands is not explained.
Plaintiffs’ evidence tended to show that the railroad permitted waters to flow from the west and stand and whirl at the point they were met by waters coming from the “draw ditch” at west side of plaintiff Chandler’s land through the borrow ditch that came to be filled up with willows, weeds and sediment.
In a new trial plaintiff possibly could show who dug and maintained the portion of the borrow ditch in question and the effect of the slowing down of sediment-laden waters with reference to depositing the sediment.
In my opinion, at best plaintiff in error is entitled to no more than to have its motion for a new trial sustained. I believe plaintiffs should be given an opportunity to make another presentation of their evidence to a jury. The trial court could then make appropriate disposition of any demurrer to evidence or motion for directed verdict.
I respectfully dissent.
I am authorized to state that BLACKBIRD, J., concurs with the views herein expressed.